Exhibit 10.4

 [a1.jpg]

 

KATY OWEN

Vice President, CHRO

 

 

March 16, 2016

 

 

Mr. J. Chad Scales

4130 Hillside Place

Atlanta, GA 30342

 

Dear Chad,

 

On behalf of Interface, Inc. (the “Company”), I am very pleased to offer you a
position as the Company’s Vice President and Chief Innovation Officer, reporting
to Jay Gould, the Company’s President and Chief Operating Officer. Your initial
rate of salary compensation in this position will be $13,958.34 semi-monthly,
which annualizes to $335,000. You will also be eligible to participate in the
Company’s bonus plan and receive a bonus of up to 60% of your annual base
salary, provided the Company’s performance meets or exceeds specified objectives
as set forth each year. The achievement of performance targets can be as high as
150% under the Company’s current bonus formula for senior officers, which can
render a bonus amount that is higher than 60% of your base salary.

 

Upon commencement of employment, the Company will award to you a sign-on equity
award of 6,000 restricted stock units which will vest after 1 year. You will
also receive an equity award of 17,500 (a combination of restricted stock units
and restricted shares) under the 2016 long term incentive plan award. The
performance criteria and structural terms of this award will be the same
criteria and terms as were included in the grants made to the Company’s senior
executives in January of this year. You will thereafter be eligible for periodic
equity grants under the Company’s regular executive equity program, which
currently provides for annual grants valued at approximately 115% of each senior
officer’s base salary, but which remains subject to review and adjustment by the
Compensation Committee of the Company’s Board of Directors.

 

In the event your employment is terminated without cause, and whether or not
such termination is in connection with a change of control of the Company, you
will receive severance in the amount of 12 months of payment of your
then-current base salary, and a monthly payment equal to one-twelfth of the
average of the bonuses paid to you under the Company’s executive bonus plan for
the two prior calendar years. Any shortage of years of participation in the
bonus plan will count as a “zero year” such that this severance benefit will
presumably increase in value over your first two years of employment. The
definition of cause is (i) fraud, dishonest, gross negligence, or willful
misconduct with respect to the business affairs of the Company, (ii) your
refusal or repeated failure to follow the established lawful practices of the
Company, or (iii) your conviction of a felony or other crime involving moral
turpitude.

 

 

 

Interface, Inc.  2859 Paces Ferry Road, Suite 2000  Atlanta, Georgia 30339  
770.437.6811  678.275.2416 fax

 

 

--------------------------------------------------------------------------------

 

Mr. J. Chad Scales

March 16, 2016

Page 2

 

 

 

You will be eligible to participate in the Company’s various health and other
employment benefit plans (medical, vision, dental, life, disability, long-term
care, 401(k), non-qualified savings plan, etc.), as in effect from time to time
and offered to similarly situated Company employees. You will have three weeks
paid vacation per year. You will receive a $1,000 per month cash car allowance
(or a commensurate Company-leased vehicle of your selection) in accordance with
the terms of the Company’s current car program applicable to senior officers.
The Company will further provide you with the use of a Company-supplied laptop
computer, iPad, and a cellular “Smartphone” (iPhone, Android, or equivalent).
All such equipment provided must be returned to the Company upon the cessation
of your employment.

 

All payments referenced herein are subject to reduction by applicable state and
federal withholding laws. This position is considered an exempt position for
purposes of U.S. wage-hour law. As such, you will not be eligible for overtime
pay for any hours actually worked in excess of 40 hours in a given workweek.
This offer is also contingent upon the satisfactory completion of a drug screen
and final background check, as well as your execution of several Company
standard agreements and acknowledgements, including our (i) Code of Business
Conduct and Ethics, (ii) Agreement Regarding Use of Electronic Systems, and
(iii) Agreement Regarding Confidentiality and Work Product. Furthermore, and as
an initial condition of employment, you represent you are not currently subject
to any non-competition, non-solicitation, or similar restrictive covenant that
would prevent you from fulfilling all of the duties associated with this
position.

 

Employment with the Company is at will, and neither this letter nor any other
oral or written representations may be considered a contract of employment for
any specific period of time. This letter agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Georgia and
the federal laws of the United States of America, without regard to rules
relating to the conflict of laws. You consent to the exclusive jurisdiction of
the Superior Court of Cobb County, Georgia and the U.S. District Court in
Atlanta, Georgia, and hereby waive any objection you might otherwise have to
jurisdiction and venue in such courts in the event either court is requested to
resolve a dispute between you and the Company.

 

Finally, this letter agreement is intended to comply with any applicable
requirements of Section 409A of the Internal Revenue Code and shall be construed
accordingly. Any payments or distributions to be made to you under this letter
agreement of amounts classified as “nonqualified deferred compensation” for
purposes of Section 409A, and not exempt from Section 409A, shall in no event be
made or commence until six months after your “separation from service” as
defined in Section 409A.

 

 

--------------------------------------------------------------------------------

 

Mr. J. Chad Scales

March 16, 2016

Page 2

 

 

 

We would like for you to begin work on April 11, 2016. If you wish to accept
this offer, please sign below and return it to my attention by 5:00 p.m. on
March 18th. You will be required to complete the applicable background and drug
screenings by March 16th. Signatures transmitted by fax (770-319-6270) and/or
electronic mail (katy.owen@interface.com) will be valid and binding for all
purposes.

 

If you have any questions about this offer, please do not hesitate to contact
me. We look forward to you joining our team!

 

Sincerely,

 

/s/ Katy Owen

 

Katy Owen

Vice President and Chief Human Resources Officer

 

 

 

 

I agree to the terms and conditions of the employment described above. I
understand that my employment with Interface, Inc. and its subsidiaries is at
will, and neither this letter nor any other oral or written representations may
be considered a contract of employment for any specific period of time.

 

 

 

/s/ J. Chad Scales

J. Chad Scales

 

 

cc: Pebbles Holcombe